Title: Thomas Jefferson to Nathaniel Bowditch, 2 May 1815
From: Jefferson, Thomas
To: Bowditch, Nathaniel


          Monticello May 2. 15.
          I thank you, Sir, for your highly scientific pamphlet on the motion of the Pendulum, and more particularly for that containing the deductions of longitudes of places in the United States, from the Solar eclipse of 1811. that of Monticello is especially acceptable, having too long lost familiarity with such operations to have undertaken it my self. mr Lambert of Washington had also favored me with his calculation, which varied minutely only from your’s; he having, from the same elements, made the Longitude of Monticello 78°–50′–18.877″ W. from Greenwich. I am happy indeed to find that this most sublime of all sciences is so eminently cultivated by you, and that our Rittenhouse was not the only meteor of the hemisphere in which he lived.
          Accept the homage due to your science from one who is only a dilettante, and sincere wishes for your health & happiness.Th: Jefferson
         